Citation Nr: 1045987	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a laparatomy for perforated gastric ulcer with duodenal bulb 
dysfunction.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to September 
1978, and from June 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating in 
excess of 20 percent for residuals of a laparatomy for perforated 
gastric ulcer with duodenal bulb dysfunction.  A timely appeal 
was noted with respect to that decision.

In June 2008, the Board denied entitlement to a rating in excess 
of 20 percent for residuals of a laparatomy for perforated 
gastric ulcer with duodenal bulb dysfunction.  The Veteran 
subsequently appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In June 2010, a Joint Motion for an 
Order Vacating the Board Decision (Joint Motion) was brought 
before the Court.  In an Order dated that same month, the Court 
vacated the June 2008 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with its Order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

According to the June 2010 Joint Motion, VA has not fulfilled its 
statutory duty to assist the Veteran in the adjudication of his 
appeal.  Specifically, the parties have pointed out that the 
claims folder was not made available during the Veteran's most 
recent VA examination in February 2007, and that the examiner 
reviewed records from the VA's Computerized Patient Records 
System (CPRS) only.  However, the Veteran has submitted records 
from his private physician, Dr. Larmoyeaux, which were not 
considered during the February 2007 examination.  Thus, upon 
remand, the Veteran should be scheduled for a new VA examination 
in an effort to determine the current level of severity of his 
residuals of a laparatomy for perforated gastric ulcer with 
duodenal bulb dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
residuals of a laparatomy for perforated 
gastric ulcer with duodenal bulb dysfunction. 
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that the 
claims folder was reviewed. 

The examiner should specifically state 
whether the Veteran's service-connected 
disability results in impairment of health 
manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 
ten days or more in duration at least four or 
more times per year, or whether it causes 
pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health. 

The clinical evidence of record reflects that 
the Veteran has abdominal scarring that is 
the result of surgery performed to repair a 
perforated duodenal ulcer.  Thus, the 
examiner should also indicate whether the 
scar is superficial or deep, as well as 
linear or non-linear.  The examiner is also 
asked to document the size of the scar in 
square centimeters.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.    
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
